     Case 2:20-cv-00420-FLA-JPR Document 38 Filed 02/12/21 Page 1 of 2 Page ID #:149



1     CAROL A. SOBEL SBN 84483
      WESTON ROWLAND SBN 327599
2     LAW OFFICE OF CAROL A. SOBEL
      1158 26th Street, #552
3     Santa Monica, CA 90403
      t. 310 393-3055
4     e. carolsobel@aol.com
5
      e. rowland.weston@gmail.com

6
      Attorneys for Plaintiffs

7                            UNITED STATES DISTRICT COURT
8            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
9

10    LARRY DUNN, et al.,                     CASE NO.: 2:20-cv-420-FLA (JPRx)
                         Plaintiffs,          (Hon. Fernando Anelle-Rocha)
11

12         vs.                                JOINT STATUS REPORT
      CITY OF LOS ANGELES,
13
                                              Date: February 12, 2021
14                        Defendant.          Time: None
15
                                              Ctrm: 6B
                                              Action Filed: Jan. 15, 2020
16

17

18          This action was transferred to this Court on December 29, 2020 by order of
19    the Chief Judge. Previously, the Honorable Judge Dolly Gee entered an Order on
20    December 15, 2020, granting the parties’ request to continue the Rule 26
21    conference to permit settlement discussions. [Dkt. 36]. The parties were directed to
22    file a further joint status report or Joint Rule 26(f) Report by February 12, 2021.
23          This case involves a challenge to the Administrative Citation Enforcement
24    (“ACE”) program of the Defendant City of Los Angeles. Plaintiff Larry Dunn is a
25    person with disabilities, who requires a reasonable accommodation to participate in
26    the ACE program.
27

28
      JOINT STATUS REPORT - 1
     Case 2:20-cv-00420-FLA-JPR Document 38 Filed 02/12/21 Page 2 of 2 Page ID #:150



1
            Since mid-December, the parties have exchanged settlement proposals and
2
      engaged in almost three hours of settlement discussions. A further settlement meeting
3
      is set for February 22, 2021. The discussions include City staff with responsibility for
4
      implementation of the ACE program, disability compliance and members of the City
5
      Attorney’s office. Attorneys with Disability Rights California also participated with
6
      the Plaintiffs in these discussions. The parties believe this process has been highly
7
      productive and are in agreement in principle on modifications required to provide
8
      reasonable accommodations and accessibility for the ACE program.
9
             The parties request that the Court permit the settlement discussions to
10
      continue and set a date for a further Joint Status Report.
11

12
      Dated: February 11, 2021                 LAW OFFICE OF CAROL A. SOBEL
13

14                                                   /s/ Carol A. Sobel                 .
15
                                               By: CAROL A. SOBEL
                                               Attorneys for Plaintiffs
16

17    Dated: February 11, 2021                MICHAEL N. FEUER, CITY ATTORNEY
                                              KATHLEEN KENEALY, CH. ASST. CITY
18                                            ATTORNEY

19
                                              SCOTT MARCUS, CH. CIVIL LITIGATION
                                              GABRIEL S. DERMER, ASST. CITY ATTY
20                                            FELIX LEBRON, DEPUTY CITY ATTORNEY
21
                                                 /s/ Felix Lebron
22
                                               By: FELIX LEBRON
23                                             Attorneys for Defendant
24
      All parties concur in this filing and authorize electronic signatures. (L.R. 5-
25    4.3.4(a)(2)(i))
26

27

28
      JOINT STATUS REPORT - 2
